Case 2:18-cv-17585-WHW-CLW Document 21 Filed 05/01/19 Page 1 of 3 PageID: 229



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 JANS SEN PRODUCTS, LP., and
 JAN$$EN SCIENCES IRELAND                            Civil Action No. 2:18-cv-17525-WHW-CLW
 UNLIMITED COMPANY,
                                                     Hon. William H. Walls
                Plaintiffs,                          Hon. Cathy L. Waldor

        V.


 AMNEAL PHARMACEUTICALS, LLC,
 AMNEAL PHARMACEUTICALS
 COMPANY GMBH, AMNEAL
 PHARMACEUTICALS OF NEW YORK,
 LLC, and AMNEAL PHARMACEUTICALS
 PVT. LTD.

                Defendants.


                              CONSENT JUDGMENT AND ORDER

                This action for patent infringement having been brought by Plaintiffs Janssen

 Products, L.P. and Janssen Sciences Ireland Unlimited Company (collectively, “Janssen”)

 against Defendants Anmeal Phai-maceuticals, LLC, Amneal Pharmaceuticals Company GmbH,

 Amneal Pharmaceuticals of New York, LLC, and Amneal Pharmaceuticals Pvt Ltd.

 (collectively, “Amneal”) for infringement of United States Patent Nos. 8,518,987, 7,126,015, and

 7,595,408 (collectively, “Janssen Patents”);

                Amneal and Plaintiffs have entered into a Settlement Agreement to settle this

 action (the “Settlement Agreement”) and a License Agreement (the “License Agreement”) under

 which ]anssen has granted Amneal a license to the Janssen Patents, as defined below (the

 “License”), pursuant to the terms and conditions in the Settlement Agreement and License

 Agreement;



                                                 1
Case 2:18-cv-17585-WHW-CLW Document 21 Filed 05/01/19 Page 2 of 3 PageID: 230



                Janssen currently markets in the United States pursuant to New Dntg Application

 No. 21-976 tablets containing darunavir ethanolate for the treatment of HIV- 1 infection, all

 strengths of which Janssen culTently sells under the trade name PREZISTA® (the “Prezista

 Product”);

                Amneal Pharmaceuticals Company GmbH filed or caused to be filed Abbreviated

 New Drug Application (“ANDA”) No. 212493 (“Amneal’s ANDA”) containing a “paragraph IV

 certification” with respect to United States Patent No. 8,512,987 and seeking FDA approval to

 make, sell, offer for sale, use and/or import in or for the United States a product under or

 described in Amneal’s ANDA (the “Amneal Product”);

                For the purposes of this litigation, Amneal acknowledges that at least one claim in

 each of the Janssen Patents is valid and enforceable solely with respect to the Amneal Product in

 the United States;

                The Parties have agreed to terminate the pending litigation by the entry of this

 Judgment and Order; and

                Plaintiffs and Amneal now consent to this Judgment and Order.

 IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

         1.     This Court has jurisdiction over the parties and subject matter of this action.

        2.      Amneal admits, for the purposes of resolving this litigation, that at least one claim

 in each of the Janssen Patents are valid and enforceable solely with respect to the manufacture,

 use, sale, offer for sale, and importation of Amneal Product in the United States.

        3.      All affirmative defenses, claims and counterclaims, which have been or could

 have been raised by Plaintiffs against Amneal and its affiliates, or by Amneal and its affiliates




                                                  2
Case 2:18-cv-17585-WHW-CLW Document 21 Filed 05/01/19 Page 3 of 3 PageID: 231



 against Plaintiffs, in this action solely with respect to the Amneal Product and the Janssen

 Patents are hereby dismissed with prejudice.

        4.      Amneal admits that absent a license from Plaintiffs, the manufacture, sale, offer

 for sale, use or import of the Amneal Product in the United States would constitute infringement

 of the Janssen Patents.

        5.      Amneal and its affiliates are hereby enjoined from manufacturing, using, offering

 for sale, selling in the United States, or importing into the United States the Amneal Product

 during the life of the Janssen Patents until the occurrence of the Start Date under the License

 Agreement, or as otherwise permitted under the License Agreement.

        6.      The parties waive all right to appeal from this Judgment and Order.

        7.      This Court shall retain jurisdiction of this action and over the parties for purposes

 of enforcement of the provisions of this Judgment and Order.

        8.      Each party is to bear its own costs and attorneys’ fees.



 IT IS SO ORDERED this                       day                     2Ol




                                                                                        iam H. Walls
                                                                           United tates District Judge




 By: s/John E. Flaherty                            By: s/Rebekah Conroy
 John E. Flaherty                                  Rebekah Conroy
 Ravin Patel                                       STONE CONROY LLC
 MCCARTER & ENGLISH LLP                            25A Hanover Road Suite 301
 Four Gateway Center                               Florham Park, NJ 07932
 100 Mulberry Street                               Tel: (973) 400-4181
 Newark, NJ 07102                                  Fax: (973) 498-0070



                                                   3
